Citation Nr: 1018023	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video hearing before the 
undersigned Acting Veterans Law Judge in December 2009; a 
transcript is associated with the claims file.

The issue of service connection for a right shoulder 
condition (claimed as a rotator cuff tear of the right 
shoulder) been raised by the record.  See the August 2009 
statement by the Veteran.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal of entitlement to service connection for tinnitus 
and left ear hearing loss is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDING OF FACT

The current right ear hearing loss first manifested many 
years after service and is not related to the Veteran's 
acoustic trauma in service.



CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
November 2006 letter in connection with his claim, which 
advised the Veteran that he needed to submit evidence that 
his disability is related to service, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  That letter 
additionally advised the Veteran of what evidence and 
information would be used to determine a disability rating 
and effective date in the event that service connection was 
granted.  See Dingess, supra.  The case was last adjudicated 
in a statement of the case in June 2008.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, a hearing 
transcript from the December 2009 Video hearing before the 
undersigned Acting Veterans Law Judge, and statements from 
the Veteran and his representative in support of his claim.  
The Veteran was provided a VA audiometric examination in 2007 
to obtain medical evidence as to the nature and etiology of 
the claimed hearing loss.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Prior to November 1, 1967, service department audiometric 
test results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric results 
through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.

Initially, the Board notes that the Veteran's service 
treatment records reveal no complaints or findings of hearing 
loss.  The Veteran's service treatment records indicate that 
audiometric testing was conducted on enlistment examination 
in March 1966.  The Board observes that service department 
audiometric readings prior to October 31, 1967 must be 
converted from ASA units to ISO-ANSI units.  As this 
evaluation was conducted prior to October 1967, the Board has 
converted the ASA units to ISO-ANSI units as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
0
LEFT
45
25
10
10
10

The Board notes that these findings meet the definition of 
hearing loss in the left ear upon entry into service.  
Therefore the Veteran is entitled to the presumption of 
soundness for the right ear but not the left ear.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.385.  

The Veteran's June 1969 separation examination has a 15/15, 
normal forced whisper test result.  Additionally, the Board 
notes that there is no diagnosis within a year of discharge 
of hearing loss in the Veteran's right ear which would be to 
a compensable degree.  Accordingly, the Board finds that the 
Veteran is not entitled to service connection on a 
presumptive basis for his right ear hearing loss.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Post-service evidence includes VA treatment records and VA 
examinations from March and May 2007.  The Veteran's VA 
treatment records do not show any ongoing treatment for 
hearing loss, although those records do note that the Veteran 
has a hearing aid that he is happy with.

The Veteran underwent a VA audiological examination in March 
2007.  The Veteran reported that he had difficulty 
understanding speech.  He also reported three years of 
military noise exposure as a builder/construction, and 
civilian noise exposure pre-service as a potato farmer on his 
grandparents' farm and post-service noise exposure in light 
construction work, as a painter and home maintenance worker.  
The Veteran was given an audiometric examination, but the 
results were inconsistent and the Veteran was scheduled for 
reevaluation.

The Veteran underwent another VA audiological examination in 
May 2007.  The Veteran complained of having to ask people to 
frequently repeat themselves during most listening 
situations.  He stated that his hearing loss was a long-
standing problem, but could not give an exact date of onset.  
He reported that he did not have tinnitus at the present 
time, but that he had some intermittent "ringing" in his 
ears during service, but that he cut his salt intake during 
the 1980's and the tinnitus resolved.  The Veteran again 
reported growing up on a potato farm, being around farm 
machinery without hearing protection.  He also reported doing 
construction for a year in service without hearing protection 
and that he was stationed at an air base for year in service.  
Post-service noise exposure included construction using power 
tools and a chain saw for approximately 35 years, only the 
last ten years with ear protection.  

During the examination, the Veteran was evaluated 
audiometrically which yielded results demonstrating that the 
Veteran had bilateral hearing loss under the definition of 38 
C.F.R. § 3.385.  Bilateral sensorineural hearing loss was 
diagnosed.  The examiner, in rendering his opinion, noted the 
Veteran's service treatment records and VA treatment records, 
including the March 2007 examination.  The examiner noted 
that the Veteran had significant pre-service and post-service 
noise exposure as well as his tinnitus resolving after the 
Veteran cut his salt intake.  He opined that these factors, 
including the reduced salt intake resolving the Veteran's 
tinnitus, were consistent with some process that, regarding 
his hearing, may be unrelated to noise exposure.  The 
examiner concluded that the Veteran's hearing loss was less 
likely than not related to military service.

The Veteran has submitted statements in support of his claim 
and testified in a Video hearing before the undersigned 
Acting Veterans Law Judge in December 2009.  The Veteran 
testified that during service, he was a Carpenter in a 
variety of bases in Da Nang, Vietnam, doing repair work to 
outhouses and hospital tent walls and floors, as well as 
other construction projects.  The Veteran further reported 
that he was exposed to numerous helicopters and jet fighters 
landing and taking off during the course of his active duty 
service.  He specifically indicated that during his time at 
an air base, he was recruited to repaint the flight line of 
an airstrip without, or with limited ear protection.  He 
indicated first that there was no ear protection, but later 
admitted that he was issued yellow foam earplugs, which he 
called "worthless."  The Veteran testified that, when he 
was repainting the flight line on the airstrip, the airstrip 
that was close by was still in use, and that planes would be 
landing and taking off as he worked on the flight line.  

The Veteran and his representative specifically asserted that 
the Veteran's hearing loss was related to his military noise 
exposure, not any pre-service or post-service noise exposure.  
The Veteran also pointed out that his painting and home 
maintenance business included many non-noise exposure jobs 
such as weeding gardens, but he also indicated that he would 
use circular saws and other power tools in the course of his 
work, when needed, like when repairing steps.  

The Board finds on the basis of the foregoing evidence that 
the claim for service connection for right ear hearing loss 
must be denied.  Given that the Veteran's is entitled to the 
presumption of soundness on entry into service for his right 
ear, as noted above, this case turns on whether the Veteran's 
current right ear hearing loss is related to an event or 
injury in service, and not whether the Veteran's hearing loss 
was aggravated by service.

The Board concedes that the Veteran has credibly testified 
that he was exposed to acoustic trauma that is consistent 
with the type, place and circumstance of his service.  The 
record indicates that the Veteran had a military occupation 
specialty (MOS) of "Carpenter."  He testified that as a 
result of his service, he repaired and maintained outhouses, 
and walls and floors of military medical tents in Vietnam.  
He also testified that he was part of a painting crew on a 
flight line for an airstrip.  The Board therefore concedes 
that the Veteran was exposed to noise during his active duty 
service.  Therefore, the evidence demonstrates that the 
Veteran had an in-service event or incident, even though 
there is no complaint of, treatment for, or diagnosis of any 
hearing loss noted in the Veteran's service treatment 
records.

However, the Veteran reported several years of noise exposure 
to farm equipment before joining the military, as well as 
approximately 35 years of noise exposure post-service, only 
ten years of which were with hearing protection.  The Board 
is cognizant of the Veteran and his representative's adamant 
assertion that the Veteran's bilateral hearing loss is due to 
his military noise exposure, rather than any other noise 
exposure he may have had throughout his life.  In so 
asserting, the Veteran indicated in his hearing that his 
exposure to farm tractors and other machinery was minimal 
because, as a child, he was not allowed to work with heavy 
farming equipment.  However, the Board points out that the 
Veteran does not deny that, while not working directly with 
the farming equipment, he was still exposed to the noise of 
the farming equipment while growing up on a farm.  
Additionally, the Veteran does not deny that he has worked in 
a home maintenance business and construction since discharge 
from service, usually without hearing protection.  The 
Veteran also testified that he would use a circular saw or 
other power tools during the course of his business, whenever 
they were needed, for example when he was repairing steps.

Unfortunately, while the Veteran is competent to testify as 
to all of the above facts, the Veteran is not competent to 
render a medical opinion on the causation of his hearing 
loss. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Jones v. West, 12 Vet. App. 383, 385 (1999) (where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).

The Board points out that the only competent medical evidence 
of record is the May 2007 examiner's opinion that the 
Veteran's hearing loss is less likely related to service.  
The May 2007 examiner's opinion noted the extensive pre-
service and post-service noise exposure, and the lack of any 
complaint, treatment or diagnosis in the service treatment 
records.  The Veteran reported a long-standing problem with 
hearing loss but could not report a specific year, and the 
Board notes that the onset of hearing loss necessarily must 
be post-service, with the first documented complaint being in 
October 2006 when he filed his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim, which weighs against 
the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider).  

Additionally, the examiner also noted that the resolving of 
the Veteran's tinnitus after he cut his salt intake in the 
1980's was further evidence that the Veteran's hearing loss 
problems were related to some other process, rather than to 
his noise exposure.  Based on the foregoing factors, the 
examiner opined that the Veteran's bilateral hearing loss was 
not related to his military service or noise exposure 
therein.  There is no evidence in the record to refute the 
May 2007 medical opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's right ear 
hearing loss is related to military noise exposure in 
service.  Therefore, the Veteran's claim for service 
connection for right ear hearing loss must be denied.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that additional medical examination is 
necessary to clarify whether the Veteran currently has a 
diagnosis of tinnitus that was incurred in service, and 
whether the Veteran's current left ear hearing loss was 
aggravated during service. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

In the present case, the Veteran reported sustaining acoustic 
trauma in service and having tinnitus in service.  A March 
2007 VA audiological examination report indicates that the 
Veteran reported that he had intermittent onset of tinnitus 
during service.  He also reported three years of military 
noise exposure as a builder/construction, and civilian noise 
exposure pre-service as a potato farmer on his grandparents' 
farm and post-service noise exposure in light construction 
work, as a painter and home maintenance worker.  

The Veteran underwent VA audiological examination in May 
2007.  He reported that he did not have tinnitus at the 
present time, but that he had some intermittent "ringing" 
in his ears during service, but that he cut his salt intake 
during the 1980's and the tinnitus resolved.  At a video 
hearing before the undersigned Acting Veterans Law Judge in 
December 2009, the Veteran testified that he had a high-
pitched buzzing in his ears, like a radio frequency, and that 
he noticed when it is quiet and he cannot make it go away.  
The Veteran and his representative specifically asserted that 
the Veteran's tinnitus was related to his military noise 
exposure, not any pre-service or post-service noise exposure.  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Veteran is competent to report symptoms of 
tinnitus such as a buzzing noise.  While the May 2007 VA 
examination does not show a diagnosis of tinnitus, there is 
competent evidence of current tinnitus symptoms.  Thus, the 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran's currently has 
tinnitus that was incurred in service or is medically related 
to service.  

Additionally, as noted in the Board's above discussion of 
right ear hearing loss, the Veteran's left ear hearing 
results from the March 1966 audiometric test, after 
conversion from ASA to ISO-ANSI units, revealed a hearing 
loss within the definition of 38 C.F.R. § 3.385.  Since the 
Veteran's left ear hearing loss was noted at his entry into 
military service, the Veteran is not entitled to the 
presumption of soundness for that left ear hearing loss.  See 
38 U.S.C.A. § 1111.  Accordingly, the Veteran's claim for 
service connection for left ear hearing loss turns on whether 
the Veteran's current left ear hearing loss was aggravated by 
the Veteran's acoustic trauma in service.  See Id.

The evidence of record, namely the May 2007 examiner's 
opinion, does not address whether the Veteran's hearing loss 
was aggravated by military service.  Thus, the Board finds 
that such examination is inadequate, and must be remanded in 
order to obtain an opinion as to whether aggravation 
occurred.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
etiology and date of onset of any current 
tinnitus, and whether the Veteran's left 
ear hearing loss was aggravated as a 
result of acoustic trauma in service.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
tests deemed necessary should be 
conducted and the results reported in 
detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should specifically opine whether the 
Veteran's left ear hearing loss increased 
in severity as a result of his military 
service, and whether any such increase 
was due to the natural progression of the 
disease process.  The examiner should 
take as conclusive fact that the Veteran 
had pre-existing left ear hearing loss on 
entrance, and that the Veteran was 
exposed to acoustic trauma during 
service.  

The examiner should also report whether 
the Veteran currently has a diagnosis of 
tinnitus and if so, render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
tinnitus is related to any disease or 
injury in service including the acoustic 
trauma the Veteran sustained in service 
as a carpenter.  The examiner should 
provide a rationale for all conclusions.

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues of service connection for left 
ear hearing loss and tinnitus in light of 
all the evidence of record.  If any 
benefits remaining on appeal are denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


